Order filed November 27, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00891-CV
                                   ____________

         In the Interest of Z.S., C.S-T., T.S-T., T.S-T., T.S-T., children


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 17CP0118


                                     ORDER

      This is an accelerated appeal from a judgment in a parental-termination case.
The notice of appeal was filed November 1, 2019. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due within 10 days after the notice of appeal was filed. See
Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Micki Kincaide, the official court reporter, to file the record in this
appeal on or before December 9, 2019. If Micki Kincaide does not timely file the
record as ordered, the court may issue an order requiring her to appear at a hearing
to show cause why the record has not been timely filed and why she should not be
held in contempt of court for failing to file the record as ordered. Contempt of
court is punishable by a fine and/or confinement in jail.



                                   PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.